DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
This communication is in response to the Amendment and terminal disclaimer filed on 08/15/22.
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1, 5 and their dependents thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, the claimed limitations of “a queue manager, comprising a plurality of software programming instructions stored in a memory of, and operating on a processor of, a network-connected computing device configured to connect to and communicate with a plurality of contact centers; wherein the queue manager monitors agent availability across the plurality of contact centers based at least in part on observed agent activity; wherein the queue manager receives a request for agent availability information for one or more of the plurality of contact centers from a third party Internet search engine related to a user's search; wherein the queue manager determines an estimated wait time for the one or more of the plurality of contact centers based at least in part on the monitored agent availability, and provides the estimated wait time to the third party Internet search engine for display to the user with an option to initiate a callback request; and wherein, when the user of the third party Internet search engine initiates the callback request, the third party Internet search engine sends a request to the queue manager, and the queue manager adds the callback request for the user to the callback queue of the one or more of the plurality of contact centers”, in combination with all other limitations in the claim(s) as defined by applicant. 
	Consequently, the disclosed independent claims are allowed on behalf of above-discussed reasons, and also presented via Applicants arguments and remarks filed on 08/15/22 as well. Since the disclosed dependent claims are dependent on one of the above independent claims, therefore they are also patentable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTIM G SHAH whose telephone number is (571)270-5214.  The examiner can normally be reached on Mon-Fri 7:30am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANTIM G SHAH/Primary Examiner, Art Unit 2652